DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-23 and 25-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,624,916 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the composition administered in the claims of the ‘916 patent renders the instant claims obvious. The claims of the ‘916 disclose all of the instantly claimed components albeit not in a singular claim. It would have been prima facie obvious to combine the HMOs of the ‘916 patent. The instantly claimed concentration range(s) would have been prima facie obvious as said range(s) overlap the range(s) of the ‘916 patent.
Claims 15-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,471,081 B2 in view of Prieto et al. . 
The claims of the reference patent differs from the instantly claimed invention in that the composition employed/claimed in reference patent do not recite all of the instantly claimed elements in a singular claim; however, reference patent discloses that the nutritional composition may be formulated with sufficient kinds and amounts of nutrients to provide a sole, primary, or supplemental source of nutrition, or to provide a specialized nutritional composition for use in individuals afflicted with specific diseases, disorders, or conditions or with a targeted nutritional benefit (column 8, lines 7-23). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine conventional, well-known ingredients found in naturally-occurring human breast milk and employed in synthetic infant formulas (e.g., HMOs (e.g., 2’-FL, 3’-FL, 3’-SL, and/or 6’-SL), carotenoids, LCPUFA, etc.) in amounts comparable to the amounts found in human breast milk, commercially available synthetic infant formulas, or other known synthetic infant formulas at the time of the invention into an infant formulation. One would have been motivated to employ said ingredients in such amounts in order to mimic human breast milk.
Claims 15-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,795,623 B2 in view of Prieto et al. US 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht); and Fichot et al EP 2 060 257 (Fichot) in combination as applied to claims 15-28 below.
.
Claims 15-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,808,474 B2 in view of Prieto et al. US 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht); and Fichot et al EP 2 060 257 (Fichot) in combination as applied to claims 15-28 below.
The claims of the reference patent differs from the instantly claimed invention in that the composition employed/claimed in reference patent do not recite all of the instantly claimed elements in a singular claim; however, reference patent discloses that the .
Claims 15-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,703,737 B2 in view of Prieto et al. US 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht); and Fichot et al EP 2 060 257 (Fichot) in combination as applied to claims 15-28 below.
The claims of the reference patent differs from the instantly claimed invention in that the composition employed/claimed in reference patent do not recite all of the instantly claimed elements in a singular claim; however, reference patent discloses that the nutritional composition may be formulated with sufficient kinds and amounts of nutrients to provide a sole, primary, or supplemental source of nutrition, or to provide a specialized nutritional composition for use in individuals afflicted with specific diseases, disorders, or .
Claims 15-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,802,650 B2 in view of Prieto et al. US 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht); and Fichot et al EP 2 060 257 (Fichot) in combination as applied to claims 15-28 below.
The claims of the reference patent differs from the instantly claimed invention in that the composition employed/claimed in reference patent do not recite all of the instantly claimed elements in a singular claim; however, reference patent discloses that the nutritional composition may be formulated with sufficient kinds and amounts of nutrients to provide a sole, primary, or supplemental source of nutrition, or to provide a specialized nutritional composition for use in individuals afflicted with specific diseases, disorders, or conditions or with a targeted nutritional benefit (column 7, lines 10-25). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine conventional, well-known ingredients found in naturally-occurring human breast milk and .
Claims 15-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,539,269 B2 in view of Prieto et al. US 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht); and Fichot et al EP 2 060 257 (Fichot) in combination as applied to claims 15-28 below.
The claims of the reference patent differs from the instantly claimed invention in that the composition employed/claimed in reference patent do not recite all of the instantly claimed elements in a singular claim; however, reference patent discloses that the nutritional composition may be formulated with sufficient kinds and amounts of nutrients to provide a sole, primary, or supplemental source of nutrition, or to provide a specialized nutritional composition for use in individuals afflicted with specific diseases, disorders, or conditions or with a targeted nutritional benefit (column 6, line 63 to column 7, line 13). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine conventional, well-known ingredients found in naturally-occurring human breast milk and employed in synthetic infant formulas (e.g., HMOs (e.g., 2’-FL, 3’-FL, 3’-SL, and/or 6’-SL), carotenoids, LCPUFA, etc.) in amounts comparable to the amounts found in human breast milk, commercially available synthetic infant formulas, or other known .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a nutritional composition for reducing inflammation comprising at least one neutral human milk oligosaccharide (e.g., 2’-FL, 3’-FL, or LNnT). The composition may further comprise an acidic human milk oligosaccharide (e.g., 3’-SL or 6’-SL), a long chain polyunsaturated fatty acid (e.g., DHA or ARA), and/or a carotenoid (e.g., beta carotene, lycopene, or lutein). The claims recite composition(s) comprising components (e.g., human milk oligosaccharide(s), long chain polyunsaturated fatty acid(s), and/or carotenoid (s)) found together in naturally occurring human breast milk.  A composition comprising human milk oligosaccharide(s), long chain polyunsaturated fatty acid(s), and/or carotenoid(s) found in naturally occurring human breast milk is a nature-based product, so it is compared to its closest naturally occurring counterpart (naturally occurring human breast milk) to determine if it has markedly different characteristics.  
Prieto et al. US 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht); and Fichot et al EP 2 060 257 (Fichot) European journal of pediatrics 159.1 (2000): 86-90 (Sommerburg) and Pastor, Nitida, et al. "Infants fed docosahexaenoic acid-and arachidonic acid-supplemented formula have decreased incidence of bronchiolitis/bronchitis the first year of life." Clinical pediatrics 45.9 (2006): 850-855 (Pastor) are representative of prior art. 
Regarding the carotenoid content found in human breast milk, comparing colostrum with mature breast milk Sommerburg found that colostrum contains up to five times more carotenoids than mature breast milk (Fig. 1, page 87). In colostrum Sommerburg found 75 (66±142) g/l (0.075 g/mL) (median and interquartile ranges) of cryptoxanthine compared with 18 (14±27) g/l (0.018 g/mL) in mature breast milk, 121 (104±141) g/l (0.121 g/mL) of lycopene compared with 32 (30±41) g/l (0.032 g/mL), 61 (42±78) g/l (0.061 g/mL) of acarotene compared with 17 (0±26) g/l (0.017 g/mL), and 254 (176± 351) g/l (0.254 g/mL) of b-carotene compared with 58 (46±74) g/l (0.058 g/mL). 
Regarding anti-inflammatory properties of human breast milk, Pastor discloses that infants fed a formula supplemented with DHA/ARA at levels similar to those found in human milk had a lower incidence of bronchiolitis/ bronchitis than those fed a formula with lower levels of DHA/ ARA supplementation or no supplementation at all (page 853). Other studies have also begun to investigate the role of LCPUFAs in clinical conditions related to infection and immune responses. Investigators have found that ω3 fatty acids may inhibit the allergic immune response through a number of anti-inflammatory properties, 
Because there is no indication in the record that isolation and/or formulation of a human milk oligosaccharide, a long chain polyunsaturated fatty acid, and/or a carotenoid into a composition has resulted in a marked difference in structure, function, or other properties as compared to its counterpart, a composition comprising a human milk oligosaccharide, a long chain polyunsaturated fatty acid, and/or a carotenoid is a product of nature exception. This judicial exception is not integrated into a practical application because the formulation of components (e.g., a human milk oligosaccharide, a long chain polyunsaturated fatty acid, a carotenoid, mononucleotide, etc.) found in naturally occurring human breast milk into a powdered form intended to be reconstituted prior to consumption with a liquid which is usually water was a well-understood, routine, conventional activity previously engaged in by those in the relevant field. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements beyond those found in naturally-occurring human breast milk are recited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 15-21 and 25-26 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Prieto et al. US 6,045,854 (Prieto).
Prieto relates generally to a composition of synthetic nutritional products containing oligosaccharides from human milk (column 1, lines 16-23). More specifically, the synthetic nutritional product contains at least one of the following oligosaccharides: 3-fucosyllactose, lacto-N-fucopentaose III, lacto-N-fucopentaose II, difucosyllactose, 2-fucosyllactose, lacto-N-fucopentaose I, lacto-N-neotetraose, lacto-Nfucopentaose V or lacto-N-tetraose. 
Prieto teaches that previous work has shown that certain oligosaccharides may be beneficial biologically (column 1, lines 34-64). For example, oligosaccharides containing N-acetylglucosamine (GlcNAc) have been demonstrated to stimulate the growth of Lactobacillus bifidus var pennsylvanicus, which protects infants from gastrointestinal infections. Other reports indicate that human milk oligosaccharides promote growth of the beneficial bacteria Bifidobacterium bifidum, which is assumed to be involved in the healthy development of infants. In general, oligosaccharides can inhibit the binding of bacteria to epithelial cells, acting as decoys by competing with cell receptors. Additionally, oligosaccharides protect infants from viral and bacterial infections of the respiratory, gastrointestinal, and urogenital tracts. Prieto teaches that many beneficial functions have 
Prieto teaches that the infant formulation may include macronutritional components such as edible fats, carbohydrates and proteins (column 4, lines 12-23). Exemplary edible fats are coconut oil, soy oil, and mono- and diglycerides. Exemplary carbohydrates are glucose, food grade (edible) lactose and hydrolyzed cornstarch. A typical protein source would be for example, soy protein, electrodialysed whey or electrodialysed skim milk or milk whey, or the hydrolysates of these proteins, although other protein sources are also available and may be used. These macronutrients would be added in the form of commonly accepted nutritional compounds in an amount equivalent to those present in human milk on an energy basis, i.e., on a per calorie basis.
Prieto teaches that the infant formula can be sterilized and subsequently utilized on a ready-to-feed (RTF) basis or stored in a concentrated liquid or a powder (column 4, lines 29-34). The powder can be prepared for example, by spray drying the infant formula prepared as indicated above, and the formula can be reconstituted for example, by rehydrating the concentrate.
Prieto explicitly teaches a synthetic formulation containing: from about 130 to about 3500 mg/L (0.130 to 3.5 mg/mL), preferably from about 800 to about 1750 mg/L, and more preferably from about 1456 to about 1472 mg/L, of 3-FL; from about 350 to about 4500 mg/L (0.35 to 4.5 mg/mL), preferably from about 1000 to about 2400 mg/L, and 
The preamble language of claim 15 (e.g., nutritional composition for…in an adult or elderly individual in need thereof) has been duly noted; however, the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention. The preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations. Thus, the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02. The "wherein" clause of claim 26 (e.g., wherein the inflammation is respiratory virus-induced inflammation) has also been duly noted; however, said clause does not limit the claim to a particular structure. See MPEP 2111.04. 
Thus, claims 15-21 and 25-26 are anticipated.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 22-24 and 27-28 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prieto et al. US 6,045,854 (Prieto) as applied to claims 15-21 and 25-26 above, and further in view of Stahl et al. US 2012/0177691 A1 (Stahl); Albrecht et al. .
Prieto differs from the instantly claimed invention in that Prieto 1) does not teach a composition wherein the composition additionally comprises a long chain polyunsaturated fatty acid in a concentration that does not exceed 5% of total fat content in the nutritional composition; 2) does not teach a composition wherein the composition additionally comprises a carotenoid in a concentration from 0.001 g/mL to 10 g/mL; and 3) does not teach a composition wherein the composition additionally comprises an acidic human milk oligosaccharide in a concentration ranging from 0.001 mg/mL to 10 mg/mL; however, these deficiencies would have been obvious in view of the teachings of Stahl, Albrecht, and Fichot in combination.
Stahl relates to infant nutrition with non-digestible oligosaccharides (NDO), in particular to the use thereof for stimulating the immune system [0001]. NDO are a major constituent of human milk and are a major element of the innate immune system of human milk [0003]. Human NDO promote the growth of a beneficial microbiota dominated by bifidobacteria and lactobacilli. Some human NDO are also known to be able to prevent directly the adhesion of pathogens and toxins. Stahl discloses EP 2 072 052 relates to a composition suitable for use in the prevention of opportunistic infections in immune compromised individuals comprising a probiotic and a fucosylated oligosaccharide selected from the group comprising 2'-fucosyllactose, 3'-fucosyllactose, difucosyllactose, lacto-N-fucopentaose, lacto-N-fucohexaose, fucosyllacto-N-hexaose and fucosyllacto-N-neohexaose. The document further discloses the use of such a composition in the prevention of opportunistic infections in immune-compromised individuals [0009].

Preferably, in the Stahl composition the lipid component provides 35 to 50% of the total calories, the protein component provides 7.5 to 12.5% of the total calories, and the digestible carbohydrate component provides 40 to 55% of the total calories [0044]. 
Stahl teaches that the composition preferably comprises long chain poly-unsaturated fatty acids (LC-PUFA) [0045]. LC-PUFA are fatty acids or fatty acyl chains with a length of 20 to 24 carbon atoms, preferably 20 or 22 carbon atoms comprising two or more unsaturated bonds. More preferably the composition comprises eicosapentaenoic acid (EPA, n-3), docosahexaenoic acid (DHA, n-3) and/or arachi donic acid (ARA, n-6). Stahl further teaches that the content of LC-PUFA, particularly the LC-PUFA with 20 and 22 carbon atoms, preferably does not exceed 6 wt %, more preferably does not exceed 3 wt.% of the total fat content as it is desirable to mimic human milk as closely as possible [0047]. 

Albrecht teaches that nutritional formulas today are well known for a variety of nutritional or disease specific applications in infants, children and adults (column 1, line 11 to column 2, line 62).  These formulas most typically contain a balance of proteins, carbohydrates, lipids, vitamins, and minerals tailored to the nutritional 
Many  nutritional   formulas,  especially  infant  formulas, commonly contain a variety of polyunsaturated chain fatty acids (PUFA) as part of the lipid component of the overall nutrient system, examples of which include linoleic acid, alpha-linolenic acid, eicosapentaenoic acid (EPA), arachidonic acid (ARA), decosahexaenoic acid (DHA), and others.  A growing body of evidence even suggests the intake of certain long chain polyunsaturated fatty acids may be beneficial or even essential for certain groups.  For example, some PUFAs have been shown beneficial in the prevention and management of cardiovascular disease, rheumatoid arthritis, asthma, other inflammation related diseases, and cancer cachexia.  
These polyunsaturated fatty acids, however, tend to be more sensitive to oxidation than many other ingredients commonly found in nutritional formulas.  Due to their chemical structure, exposure to heat and atmospheric levels of oxygen can cause a series of chemical reactions about their carbon:carbon double bonds resulting in free radical formation.  
It has now been found, however, that nutritional formulas containing polyunsaturated fatty acids can be formulated with beta-carotene for optimal antioxidant performance without imparting to the finished product a carotenoid-like red-orange hue.  This has been accomplished by preparing a nutritional formula with carbohydrate, protein, lipid, and from 0.25 ppm (0.25 g/mL) to 10 ppm (10 g/mL) of a carotenoid-containing antioxidant combination by weight of the total oil 

Fichot relates to a composition suitable for use in the prevention of secondary infections following a viral infection characterized by neuraminidase activity comprising a sialylated oligosaccharide and N-acetyl-lactosamine and/or an oligosaccharide containing N-acetyl-lactosamine (Abstract). Fichot further extends to the use of such a composition in the prevention of secondary infections such as otitis media. Suitable sialylated oligosaccharides include 3’-sialyllactose and 6’-sialyllactose [0018]. Preferably both 3’-sialyllactose and 6’-sialyllactose are present. Suitable oligosaccharides containing N-acetyl-lactosamine include lacto-N-tetraose (LNT) and lacto-N-neotetraose (LNnT) [0019]. The secondary infections which may be prevented include infections of the respiratory tract such as pneumonia, sinusitis and otitis media as well as infections of the gastrointestinal tract [0021]. The composition of Fichot is particularly suitable for the prevention of secondary infections of the respiratory tract such as otitis media after influenza in infants and young children.

An infant formula of Fichot contains a source of lipids [0031]. The lipid source may be any lipid or fat which is suitable for use in infant formulas. Preferred fat sources include palm olein, high oleic sunflower oil and high oleic safflower oil. The essential fatty acids linoleic and -linolenic acid may also be added as may small amounts of oils containing high quantities of preformed arachidonic acid and docosahexaenoic acid such as fish oils or microbial oils. In total, the fat content is preferably such as to contribute between 30 to 55% of the total energy of the formula. The fat source preferably has a ratio of n-6 to n-3 fatty acids of about 5:1 to about 15:1; for example about 8:1 to about 10:1.
In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
In the instant case, the references may be combined to show obviousness because Prieto, Stahl, Albrecht, and Fichot are each drawn to infant formulas. They are from the same field of endeavor, and/or are reasonably pertinent to a nutritional composition comprising a HMO, a long chain polyunsaturated fatty acid, and/or a carotenoid.

As set forth supra, Prieto teaches that many beneficial functions have been attributed to human milk oligosaccharides (column 2, lines 9-15). For this reason, the supplementation of infant formulas and other pediatric nutritional products with human milk oligosaccharides is desirable. An infant formulation supplemented with oligosaccharides near the naturally occurring levels of such oligosaccharides in human breast milk would be most beneficial. Albrecht teaches that a growing body of evidence even suggests the intake of certain long chain polyunsaturated fatty acids may be beneficial or even essential for certain groups (column 1, lines 32-44). For example, some PUFAs have been shown beneficial in the prevention and management of cardiovascular disease, rheumatoid arthritis, asthma, other inflammation related diseases, and cancer cachexia. These polyunsaturated fatty acids, however, tend to be more sensitive to oxidation than many other ingredients commonly found in nutritional formulas (columns 1-2). Albrecht teaches that one method of controlling the undesirable oxidation of polyunsaturated fatty acids in nutritional formulas, especially in powder formulas, is the addition of antioxidants such as beta-carotene (e.g., a carotenoid).
g/mL) to 10 ppm (10 g/mL) of a carotenoid component (column 2, lines 30-39). 
All of the instant limitations are taught by the combination of Prieto, Stahl, Albrecht, and Fichot. A person of ordinary skill in the art would have had a reason to combine the teachings Prieto, Stahl, Albrecht, and Fichot. A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Prieto, Stahl, Albrecht, and Fichot. Thus, claims 22-24 and 27-28 would have been obvious based on the preponderance of the evidence.


Conclusion
Claims 15-28 are pending. Claims 15-28 are rejected. No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aggett et al. Nutrition (2003), Vol. 19, pages 375-384 (Aggett) relates to ribonucleotides in infant formulations. Aggett discloses a standard formula (Similac/Similac Advance) without added nucleotides (10 mg/L of inherent nucleotides) or a formula (Similac/Similac Advance) with nucleotides supplemented at TPAN levels, 72 mg/L (page 382).

    PNG
    media_image1.png
    461
    792
    media_image1.png
    Greyscale


Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/